DETAILED ACTION
1.	This office action is for the examination of reissue application 16/506,562 filed on July 9, 2019, of US Patent 9,706,528 (hereinafter “the '528 patent”) responsive to amendments and arguments filed on August 25, 2022 in response to the Non-Final Office Action issued on June 22, 2022.  Claims 1-9 are patented claims.  Claims 1, 4, 6, 8, and 9 have been amended.
	This Office Action is being made Non-Final because it contains new grounds of rejection.
	References discussed herein are as follows:
U.S. Provisional Application No. 61/174,441 (“Chen ‘441”);
U.S. Patent Application Publication No. 2011/0110316 (“Chen”);
U.S. Patent Application Publication No. 2010/0303011 (“Pan”);
U.S. Provisional Application No. 61/149,265 (“Pan ‘265”);
Response to Amendments and Arguments
Claim Rejections – 35 USC 103
2.	All independent claims have been amended to recite “a plurality of control channel aggregation level.”  Applicant also argues that Kim is not a prior art supposedly because the priority date of the application is June 2, 2009 and Kim was filed on December 11, 2009 and is not published in English.  Although Applicant’s reasoning is not persuasive because Applicant has not shown that the claims in the instant application are entitled to the asserted priority date of the provisional application filing date, the examiner agrees that Kim is not prior art against the instant application.  The filing date of the ‘528 patent’s parent application 12/792,116 is June 2, 2010.  102(e) date for Kim is August 25, 2011 (§371(c)(1),(2),(4) date for national stage of PCT application). 102(a) date for Kim is June 17, 2010 (PCT publication date).  Thus, both of Kim’s dates available for prior art purposes are later than June 2, 2010.  Accordingly, all rejection based on Kim are withdrawn.

Double Patenting – Non-Statutory
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claims 1, 4, 6, 8, and 9 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18, 26, and 34 of copending application 16/728,907 (the ‘907 application) in view of Chen. 
	Claims 18, 26, and 34 of the ‘907 application recite that limitations that are substantially the same as the limitations added to the originally patented claims 1, 4, 6, 8, and 9.  As shown in the Office Actions mailed on August 13, 2021 and November 23, 2021, Chen anticipates the originally patented independent claims 1, 4, 6, 8, and 9.  Therefore, the combined teachings of claim 18, 26, 34 and Chen disclose all of limitations of claims 1, 4, 6, 8, and 9 of the instant application.  It would have been obvious to one or ordinary skill in the art at the time of the invention to apply the method steps recited in claims 18, 26, and 34 of the ‘907 application in the LTE system of Chen because applying a known method to a known system is obvious under KSR v. Teleflex. 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1, 4, 8, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims recite the limitation "the one or more control channel candidates”.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	Claim 1-9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen in view of Pan.

10.	With respect to claim 1, Chen discloses a non-transitory computer readable medium for processing a control channel at a user agent (UA) within a wireless communication system, the computer readable medium storing instructions to cause a processor to perform operations comprising: 
identifying one carrier as an anchor carrier (Figure 12, carrier 0, see also Provisional Application 61/174,441 or “Chen ‘441”, paragraph [0054]) and at least one other carrier as a non-anchor carrier (Figure 12, carrier 1, Chen ‘441, paragraph [0054]), the anchor carrier and the at least one non-anchor carrier compatible with Long Term Evolution (LTE) carrier aggregation operations (paragraph 7); 
for each carrier: 
determining a location of a UA specific search space including one or more control channel candidates for the carrier based on a linear congruential random number and a carrier index of a carrier, wherein each control channel candidate comprises at least one control channel element (CCE) (paragraph 65, see also Chen ‘441, paragraph [0040] and Appendix A, page 2, second paragraph; see Chen, Figure 12 and paragraph [0088], and Chen ‘441 paragraphs [0053]-[0055], Chen teaches using carrier index m); and 
attempting to decode (paragraphs 63-64) each of the one or more control channel candidates in the UA specific search space to identify at least one of an uplink or a downlink grant associated with the carrier.
However, Chen does not specifically disclose “receiving information indicating a plurality of control channel aggregation levels and a respective number of control channel candidates for each of the plurality of aggregation levels” and determining the location of a UA search space based on the received information.  On the other hand, Pan specifically teaches a method for detecting a control channel in a multi-carrier system that includes “receiving information indicating a plurality of control channel aggregation levels and a respective number of control channel candidates for each of the plurality of aggregation levels” (Pan, paragraph [074], “In this carrier aggregation method, the eNB 120 signals the CCE aggregation levels of PDCCHs to the WTRU 110.”; see also Pan ‘265, paragraph [0043], “To reduce the blind decoding complexity for separate coding of PDCCH scheme, it is proposed that the CCE aggregation levels of PDCCHs are signaled”) and determining a UA search space based on the received information.
It would have been obvious to one of ordinary skill in the art to use a method for detecting a control channel in a multi-carrier system that includes receiving a first control signal including carrier information as taught by Pan in the system of Chen to reduce the blind decoding complexity of the UE (Pan ‘265, paragraph [043]).
11.	With respect to claim 2, Chen discloses the non-transitory computer readable medium of claim 1, wherein the linear congruential random number is based on the carrier index (see the rejection of claim 1).
12.	With respect to claim 3, Chen and Pan disclose the non-transitory computer readable medium of claim 1, the instructions further comprising where a control channel candidate is successfully decoded, using the grant to facilitate communication (this is implicit if not inherent in an LTE system as the purpose of decoding a control channel candidate is to be able to use communication resources).
13.	With respect to claims 8 and 9, see the rejection of claim 1 above.
14.	With respect to claims 4, Chen and Pan disclose a non-transitory computer readable medium for processing a control channel at an access device within a wireless communication system for transmission to a user agent, the computer readable medium storing instructions to cause a processor to perform operations comprising:
identifying one carrier as an anchor carrier (Chen, Figure 12, carrier 0) and at least one other carrier as a non-anchor carrier (Chen, Figure 12, carrier 1), the anchor carrier and the at least one non-anchor carrier compatible with Long Term Evolution (LTE) carrier aggregation operations (Chen, paragraph 7); 
for each carrier:
transmitting information indicating a plurality of control channel aggregation levels and a respective number of control channel candidates for each of the plurality of aggregation levels (see the rejection of claim 1 above);
based on the respective number of control channel candidates for each of the one or more aggregation levels, determining a location of a UA specific search space including one or more control channel candidates for the carrier based on a linear congruential random number, wherein each control channel candidate comprises at least one control channel element (CCE) (see claim 1 above); and 
transmitting at least one of an uplink grant or a downlink grant to a UA using at least one of the control channel candidates (see Chen, Figure 7)
15.	With respect to claims 5, Chen and Pan disclose the computer readable medium of claim 4, wherein the linear congruential random number is based on the carrier index (see the rejection of claim 4 above).
16.	With respect to claims 6-7, see the rejection of claims 4-5 above.
Conclusion
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Woo H Choi whose telephone number is (571) 272-4179.  The examiner can normally be reached on weekdays between 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Woo H. Choi/
Primary Examiner, Art Unit 3992
Conferees: 
/Cameron Saadat/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992